DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2021 has been entered.
The amendment filed 11/5/2021 has been entered although it is noted that claim 11 includes markings as if the claim should be identified as “Currently Amended” and not “Previously Presented” as recited in the claim listing.  However, given that the crossed-out text on line 2 appears to be residual markings from the prior claim listing, a Notice of Non-compliant Amendment has not been sent.  The Applicant should remove the residual crossed-out text in the next response and reserve markings for amended claims only.  (Note: see also “New” Claim 24 which improperly includes underlining at the end of line 15.)
Claim 18 has been canceled.  New claims 23-25 have been added.  Claims 1-17 and 19-25 are pending in the application.  Claims 12-14, 17, 19-20, and 22 have been withdrawn from consideration as being directed to non-elected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 2/24/2021.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 recites, “The composite according to claim 1, wherein the electrically conductive particles in the first layer and/or additional layer comprise carbon nanotubes”; however, carbon nanotubes inherently “include graphene” given that carbon nanotubes are graphene layers or sheets rolled up into a nano-tube and thus claim 23 contradicts the requirement of claim 1 that the particles “do not include graphene”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 1-11, 15-16, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the negative limitation “wherein the electrically conductive particles in the first layer and the additional layer 
For examination purposes with respect to prior art, the Examiner has interpreted the negative limitation “do not include graphene” as only excluding particles of monolayer graphene, i.e. particles of single atomic layers or single sheets of fully exfoliated graphite which are often referred to in the art as simply “graphene” as in the instantly claimed invention (as evidenced by Lettow, Paragraph 0035), and thus the negative limitation does not exclude partially exfoliated or expandable graphite, carbon nanotubes as in instant claim 23, or other carbonaceous materials or allotropes.  Further, said negative limitation is only with respect to “the electronically conductive particles in the first layer and the additional layer” and not with respect to the first and/or additional layer(s), in general, given the open transitional claim language of “comprises” and “contains” with respect to said layers as recited in instant claim 1.
Claim Rejections - 35 USC § 103
Claims 1-11, 15-16, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Glatkowski (US2004/0071949).  Glatkowski discloses a conformal coating that provides excellent shielding against electromagnetic interference (EMI), such as to protect 4 Ω/□, preferably in the range of about 10-2 to 104 Ω/□; and a volume resistivity in the range of about 10-2 Ω-cm to about 104 Ω-cm, although example coatings were produced that exhibited much higher resistivities that are tunable from 100 to 1012 Ω/□ (Paragraphs 0044-0045, 0138).  Glatkowski discloses that the nanotube-containing layer may range from moderately thick to very thin, for example, between about 0.5nm to about 1,000 microns (Paragraph 0049), and may be applied by known methods such as by dip coating, by spraying coating, or by needle dispensing in order to apply the material in an appropriate area without the need for tooling or masking, or by selectively applying using a dispenser mounted to a robot to similarly apply the coating material to designated locations on the substrate without the need for custom tooling or masking (Paragraphs 0053-0058).  Glatkowski discloses that the conformal coatings may be in a number of different forms including a solid film or a partial film (Paragraph 0060), and that the .
Hence, Glatkowski provides a clear teaching and/or suggestion of a composite comprising a substrate and a multilayer nanotube-containing coating provided thereon, wherein the multilayer nanotube-containing coating has a gradient concentration distribution increasing in amount toward the middle of the coating as in the instantly claimed invention, with the first portion or layer(s) of the coating adjacent the substrate with increasing concentration as the distance from the substrate surface increases to the middle of the material reading upon the prima facie
With regards to instant claim 8, a substrate including the intervening polymeric insulating layer as discussed above equated to the claimed “substrate” would read upon the broadly claimed “substrate comprises a substance selected from the group of a plastic, a plastic mixture” as recited in instant claim 8, or alternatively, given the specific recitation of printed circuit boards (PCBs), particularly the PCB substrates utilized in the examples which include copper cladding (Paragraph 0084), the PCB substrates disclosed by Glatkowski would read upon the broadly claimed “substrate comprises a substance selected from the group of…a metal” as recited in instant claim 8 (Examples).  Thus, the invention as recited in instant claim 8 would have been obvious over the teachings of Glatkowski given the above substrates and the detailed discussion above with respect to instant claim 1 from which claim 8 depends.
Claims 1-11, 15-16 and 21 as well as new claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lettow (US2011/0088931), for generally the reasons recited in the office action dated 9/7/2021 and restated below, wherein it is further noted that Lettow discloses that preferred “graphene sheets” are graphite-based sheets and that in some embodiments of the invention, “the graphene sheets primarily, almost completely, or completely comprise fully exfoliated single sheets of graphite (these are approximately 1 nm thick and are often referred to as ‘graphene’), while in other embodiments, they may comprise at least a portion partially exfoliated graphite sheets, in which two or more sheets of graphite have not been exfoliated from each other” (Paragraph 0035); and hence, Lettow provides a clear teaching and/or suggestion that the “graphene sheets” may actually be partially exfoliated graphite sheets, and given that such partially exfoliated graphite would read upon the broadly claimed plurality of electrically conductive particles that are not or “do not include graphene” (based upon the interpretation as noted above), the Examiner maintains her position that the claimed invention would have been prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  Further, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to substitute graphite or other carbonaceous fillers for the monolayer “graphene” particles in the invention taught by Lettow, particularly given that Lettow clearly discloses that in one embodiment, the coatings comprise “graphite”, with a ratio by weight of graphite to “graphene sheets” being from about 2:98 to about 98:2 (Paragraph 0087) and that the “graphene sheets” or “graphene sheets” and other carbonaceous fillers, if used, can be present in the coatings in about 1 to about 98 weight percent, and given that the instantly claimed invention does not exclude .
As discussed in the prior office action, Lettow discloses a coated article that may be utilized in various applications including in various electrical and electronic devices and components (Paragraphs 0098 and 0100-0101), wherein the coated article comprises a substrate and a multilayer coating provided thereon comprising at least two layers having different compositions with at least one layer comprising a composition including electrically conductive “graphene sheets”, which as noted above may comprise at least a portion of partially exfoliated graphite sheets and/or graphite in a ratio of about 2:98 to about 98:2 of graphite to “graphene sheets” (reading upon the broadly claimed “plurality of electrically conductive particles” that “do not include graphene” of instant claim 1, and particularly “carbon” as in instant claim 6) and at least one polymer binder; and wherein a given compositional layer may be formed by applying the same coating more than once, and although the composition of each compositional layer is different from the compositional layer over which it is applied, the multilayer coating may include multiple layers comprising the same composition (Entire document, particularly Abstract, Paragraphs 0003-0004, 0012-0015, and 0019).  For example, Lettow discloses a multilayer coating 20 as shown in Fig. 2 which comprises four compositional layers 22, 24, 26, and 28, where layers 22 and 28 comprise the same composition while layers 24 and 26 comprise compositions that are different from those of each other and layers 22 and 28; as well as an example where the layers may be designed to create a gradient of “graphene sheets” (e.g. including graphite or partially exfoliated graphite aside from simply “graphene”) in the 
Lettow also discloses that the coatings may optionally contain additional electrically and thermally conductive components other than the “graphene sheets” such as metals, conductive metal oxides, and carbonaceous materials other than “graphene sheets”, in a variety of forms including particles, powders, flakes, etc., with examples of carbonaceous materials other than “graphene sheets” including carbon black, carbon nanotubes, and carbon nanofibers (Paragraphs 0083-0086).  Lettow discloses that in one embodiment, the coatings comprise graphite, as noted above, in a ratio by weight of graphite to “graphene sheets” from about 2:98 to about 98:2 (Paragraph 0087), and that the “graphene sheets” or “graphene sheets” and other carbonaceous 
Hence, as discussed in the prior office action, when two or more adjacent compositional layers of Lettow are equated to a “first layer” comprising a first distance and a further and/or second distance (e.g. as in instant claim 1 as well as in instant claims 2-4 and 24), and two or more additional adjacent compositional layers thereon are equated to “an additional layer”, Lettow clearly teaches and/or suggests a composite comprising, as mutually superimposed layers of a series of layers, a) a substrate, and b) a first layer; wherein the first layer comprises i) a first layer surface, ii) a polymer, and iii) a plurality of electrically conductive particles in a layer structure and a content gradient of the “graphene sheets” which may include partially exfoliated graphite and/or graphite (not graphene) as well as other electrically conductive particles such as metal particles and/or carbon nanotubes reading upon the claimed plurality of electrically conductive particles of instant claims 1, 6, and 23-25, and the composite further contains an additional layer which is at least superimposed on the first layer as in the claimed invention and also contains the polymer and an additional plurality of the “graphene sheets”, graphite, and/or other electrically conductive particles, in a layer structure and content gradient of the “graphene sheets”, graphite and/or other electrically conductive particles as in the claimed invention, i.e. with increasing distance from the substrate, the content of electrically conductive particles increases in the first layer and decreases in the additional layer which is on top of the first layer, 
With regards to the limitations as recited in lines 30-34 of instant claim 1 and similarly of instant claim 24, Lettow discloses that by selecting the constituents of the compositional layers, the properties of the multilayer coating can be tuned to provide particular layer properties such as adhesion and desired electrical and/or thermal conductivity (Paragraph 0019); and also discloses that the multilayer coating may have different layer thicknesses at different points in order to build up three-dimensional structures on the substrate, wherein in some cases, a particular compositional layer may not be present in certain parts of the substrate such that if the particular compositional layer is between two other compositional layers, those two other layers will be adjacent in the portions of the substrate in which the particular compositional layer is absent, and similarly, if the particular compositional layer is the top layer of the multilayer coating, in places where it is absent, the layer below it will form the outer surface of the multilayer coating (Paragraphs 0018-0019, 0032-0033).  Hence, Lettow clearly teaches and/or suggests that the “additional layer” or compositional layers equated to the “additional layer” may be superimposed in a first partial area of the “first layer” and a contacting layer may be “superimposed on the first layer in at least one further partial area of the first layer”.
Lettow also discloses that the multilayer coatings may be electrically conductive with a conductivity ranging from at least about 10-8 S/m to about 105 S/m and in some embodiments, a surface resistivity of no greater than about 10,000 Ω/□, or no greater than 100 Ω/□, or no greater prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, and given the absence of any showing of criticality and/or unexpected results with regards to the broad contact resistance range as recited in instant claims 1 and 24.
With regards to instant claim 5, Lettow discloses that the first compositional layer applied to the substrate, reading upon the claimed first layer surface of the first layer, may have no “graphene sheets” in order to provide enhanced adhesion of layers containing “graphene sheets” to the substrate (Paragraph 0018), thereby reading upon the claimed 0% based on the first layer surface and thus rendering instant claim 5 obvious over the teachings of Lettow.
With regards to instant claim 7, Lettow discloses that the polymer binder can be thermosets, thermoplastics, non-melt processable polymers, etc. with example of suitable polymers including silicones, polystyrenes and other “polyaromatic” polymers, as well as various other polymeric binders reading upon the list as recited in instant claim 7, thereby rendering the invention as broadly recited in instant claim 7 obvious over the teachings of Lettow (Paragraph 0058).
With regards to instant claims 8 and 10, Lettow discloses that there are no particular limitations with respect to the materials and form of the substrate, with suitable materials including plastics and metals as in instant claim 8; and may be in the form of a film, mesh, or three-dimensional object (Paragraphs 0024-0030); thereby rendering the invention as broadly recited in instant claims 8 and 10 obvious over the teachings of Lettow.
Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive and/or moot in light of the new grounds of rejection and the additional remarks above with regards to the claimed negative limitation and teachings of Lettow.  Specifically, the Applicant argues that the presently claimed composites do not include graphene as an electrically conductive particle, and that “Lettow does not disclose or suggest the composite of claim 1 wherein the first layer and the additional layer are substantially free of graphene” (emphasis added; see Pages 10-11 of the response).  However, it is first noted that the instant claims do not require the first layer and the additional layer to be “substantially free of graphene” as argued by the Applicant, and given that Lettow clearly discloses that the “graphene sheets” may actually be and/or comprise partially exfoliated graphite and are not limited to monolayer or atomic layer “graphene” as recited in the negative limitation based upon the above interpretation of “do not include graphene”, and that the coatings may further comprise other electrically conductive particles that read upon the broadly claimed “electrically conductive particles” that “do not include graphene”, e.g. metal particles, carbon nanotubes, etc. as discussed above, Applicant’s arguments with respect to Lettow are not persuasive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 25, 2022